MEMORANDUM OPINION
                                          No. 04-11-00032-CV

                 IN RE LIBERTY MUTUAL FIRE INSURANCE COMPANY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 16, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 12, 2011, relator filed a petition for writ of mandamus and an emergency

motion for stay. The court has considered relator’s petition and the response and reply of the

parties and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 09-03-11925-ZCV, styled Julian T. Morales v. Liberty Mutual Fire
Insurance Company, pending in the 365th Judicial District Court, Zavala County, Texas, the Honorable Amado J.
Abascal, III, presiding.